Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 58} I concur in the reversal of the judgment of the court of appeals and the holding that in accepting a plea to a misdemeanor involving a petty offense, a trial court is required to inform the defendant only of the effect of the specific plea being entered. However, I dissent from the majority’s holding in this case that the trial court failed to inform this defendant of the “effect of the plea” under Crim.R. 11(E).
*221{¶ 59} The trial court clearly informed the defendant of the consequences of his plea. The trial court informed the defendant that he was giving up his right to a jury trial, his right to have the state prove his guilt beyond a reasonable doubt, his right to subpoena witnesses, and his right to testify or remain silent. The trial court also informed the defendant of the possible consequences of his plea in terms of sentencing.
{¶ 60} In plain English, the trial court informed the defendant of the “effect” of his plea. In my view, the court does not need to tell the defendant that “pleading guilty” really means “pleading guilty.” Unless common sense truly is dead, a defendant should know that. I respectfully concur in part and dissent in part.